DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2019 and 05/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1: the phrase “wherein the insert has an opening for filling the filter paper insert opposite the bottom seam” as cited in lines 4-5, is indefinite because it is unclear what does that phrase mean? Correction is required. 
For the purpose of examination, it is assumed that applicants try to claim: “wherein the brewed beverage has an opening for filling the filter paper insert, the opening opposites the bottom seam”? 

In claim 9: the phrase “or other shape” as cited in line 2, is indefinite because it is unclear what other shape is? Correction is required. 
For the purpose of examination, it is assumed that “or other shape” can be conical shape, circular shape…

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freiheit et al. (US 20100252496 A1), in view of Footz (US 20180206667A1).
	Regarding claim 1, Freiheit discloses 
A filter paper insert (filter paper insert 1, fig.1) for producing a brewed beverage (intended used such as a cup), comprising: 
a first side wall and a second side wall (two side walls 2, fig.1) which are respectively connected along opposite sides by one of a seam (side seam 3, fig.1) and a folding edge folding edge 5, fig.1), and are connected via a bottom seam (bottom seam 4, fig.1), wherein the brewed beverage has an opening (a cup has an opening) for filling the filter paper insert (filter paper insert 1), the opening opposite the bottom seam (bottom seam 4).
Freiheit does not disclose the bottom seam has a shape that deviates from a straight line.
Footz discloses a brewed beverage (beverage cartridge 100, fig.1) comprises a filter (filter support 160, figs.1 and 7) includes a bottom (second element 164, fig.7) has a shape that deviates from a straight line [the bottom of a filter support 160 has a shape that deviates from a straight line, figs.1 and 7].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize a bottom seam of Freiheit’s invention, has a shape that deviates from a straight line, as taught by Footz, in order to allow an inflation of a filter during brewing process.

    PNG
    media_image1.png
    442
    1179
    media_image1.png
    Greyscale

Regarding claim 2, Footz discloses 
the bottom (second element 164, fig.6) is configured to present at least two outlet areas on the bottom, and a connecting piece positioned higher than the at least two outlet sidewall 164b, has outlet areas and a connecting piece positioned higher than outlet areas, fig.7]1.

Regarding claim 3, Footz discloses 
a course of the bottom (second element 164, fig.6) corresponds to two straight lines that intersect at an apex of an angle formed by the straight lines, and wherein the at least two outlet areas each converge downwardly to a tip located below the apex [sidewall 164b, has straight lines that intersect at an apex of an angle, and outlet areas each converge downwardly to below the apex, fig.7].

Regarding claim 4, Footz discloses 
a volume in the outlet areas is essentially funnel-shaped when the filter paper insert is opened [sidewall 164b, has outlet areas is funnel-shaped, fig.7].

Regarding claim 5, Footz discloses 
a course of the bottom (second element 164, fig.6) is two intersecting straight lines that form an isosceles angle [sidewall 164b, has intersecting straight lines that form an isosceles angle, fig.7].



Regarding claim 6, Footz discloses 
the bottom (second element 164, fig.6) is curved, or includes a curved section [sidewall 164b, is curved, or includes a curved section, fig.7]2.

Regarding claim 7, Footz discloses 
the bottom (second element 164, fig.6) follows two intersecting straight lines connected by a section having a radius [sidewall 164b, has intersecting straight lines connected by a radius, fig.7].

Regarding claim 8, Footz discloses 
the bottom (second element 164, fig.6) follows two intersecting straight lines which are connected by a third straight line [sidewall 164b, has intersecting straight lines connected by another straight line, fig.7].

Regarding claim 9, Footz discloses 
the bottom (second element 164, fig.6) follows a curved line having a circular, elliptical or other shape that deviates from a straight line [second element 164, fig.6, has a curved line having other shape such as conical].



Regarding claim 10, Freiheit discloses 
at least one of the side seam (side seam 3, fig.1) and the folding edge (folding edge 5, fig.1), interest the bottom seam (bottom seam 4, fig.1) at an angle less than 130.

Regarding claim 11, Footz discloses 
the bottom (second element 164, fig.6) comprises two sections forming an angle of less than 160 [second element 164, fig.6, has sections forming an angle of less than 160].

Regarding claim 12, Footz discloses 
a filter basket (outer container 120, fig.8) and the filter paper insert (filter support 160, figs.1 and 7) according to claim 1.

Regarding claim 13, Footz discloses 
the filter basket (outer container 120, fig.12) has at least two outlet openings [outer container 120 has two openings, fig.12] and the at least two outlet areas of the filter paper insert (filter support 160, figs.1 and 7) are assigned to respective ones of the at least two outlet openings of the filter basket (outer container 120).
Regarding claim 14, Footz discloses 
the filter basket (outer container 120, fig.12) includes an upward pointing separating element between the two outlet openings [outer container 120, has an upward separated between the two openings, figs.11-12].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize a bottom seam of Freiheit’s invention, has a shape that deviates from a straight line, as taught by Footz, in order to allow an inflation of a filter during brewing process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rohde et al. (US 20020062741 A1) discloses “Filter-paper insert for preparing filtered coffee, and method for producing said filter-paper insert”.
Spiteri (US 20020185010 A1) discloses “Self supporting coffee filter”.
Muller (US 20080245727 A1) discloses “Filter insert and method for the production of the filter insert”.
Hassebrauck (US 20090139926 A1) discloses “Cone shaped filter insert made of filter paper (3-zones)”.
Rivera (US 20120207896 A1) discloses “Single serving reusable brewing material holder with offset passage for offset bottom needle”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Par.0042 cited: “…The sidewall 164b extends away from the second perimetral edge 162b and inwardly slopes towards and terminates at the base 164a. The sidewall 164b preferably has a sloping angle relative to second perimetral edge 162b of between about 30.degree and about 60.degree…”
        2 Par.0042 cited: “…The sidewall 164b extends away from the second perimetral edge 162b and inwardly slopes towards and terminates at the base 164a. The sidewall 164b preferably has a sloping angle relative to second perimetral edge 162b of between about 30.degree and about 60.degree…”